Citation Nr: 1642859	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  16-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected tension headaches.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the Veteran's rating for his service-connected tension headaches from 10 percent to zero percent, effective October, 6, 2014.  

Subsequently, in a Statement of the Case dated in February 2016, the RO reversed and returned the Veteran's rating to 10 percent disabling as of October 6, 2014.  


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal on the claim for an increased rating for tension headaches.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received by the RO in October 2016, the Veteran expressed his intent to withdraw the issue of entitlement to a disability rating in excess of 10 percent for service-connected tension headaches.  The Board finds that the Veteran's written statement indicating his intention to withdraw this claim on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected tension headaches is dismissed.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


